138 Nev., Advance Opinion     5Z
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                JUSTIN CRAIG BLOUNT; AND                             No. 82095
                STEPHANIE BLOUNT,
                Appellants,
                VS.
                                                                                   En
                PAULA BLOUNT,                                           JUL 07 2029
                Respondent.
                                                                       EL          A. BR
                                                                                      PAE


                                                                            IEF DEPUTY CLERK



                           Appeal from a district court order confirming a foreign child
                custody determination. Eighth Judicial District Court, Family Division,
                Clark County; Rena G. Hughes, Judge.
                           Affirmed.


                Justin Craig Blount, Las Vegas,
                in Pro Se.

                Stephanie Blount, Las Vegas,
                in Pro Se.

                Willick Law Group and Marshal S. Willick and Trevor M. Creel, Las Vegas,
                for Respondent.




                BEFORE THE SUPREME COURT, HARDESTY,                     STIGLICH, and
                HERNDON, JJ.


                                                  OPINION

                By the Court, STIGLICH, J.:
                           This appeal raises an issue of first impression regarding the
                registration of foreign child custody orders under NRS 125A.465, part of
SUPREME COURT
       OF

                                                                             17 - 7,1.1q3
     NEVA DA


10) 1947A
                Nevada's adoption of the Uniform Child Custody Jurisdiction and
                Enforcement Act (UCCJEA). In particular, we must interpret the portion
                of the statute that precludes a party from challenging the registration if the
                party fails to do so within 20 days of receiving notice of the request to
                register and those challenges that "could have been asserted at the time of
                registration." NRS 125A.465(6), (8). In light of the statute's plain language,
                the decisions of other jurisdictions, and the commentary to the UCCJEA
                and another similar act, we conclude that the statute is unambiguous and
                apply its plain language, which accords with the other authorities.
                Accordingly, because no party timely challenged the foreign order's
                registration, we affirm the district court's order confirming the foreign
                custody order at issue in this case.
                                  FACTS AND PROCEDURAL HISTORY
                            Appellant Justin Craig Blount is the father to the two minor
                children whose custody is at issue in this case. Respondent Paula Blount is
                their paternal grandmother. When Justin and the children's biological
                mother, a member of the Hualapai Tribe, were going through a divorce, the
                Tribal Court of the Hualapai Tribe in Peach Springs, Arizona, awarded
                temporary custody of the children to the mother. When the mother passed
                away, the Tribal Court restored custody to Justin, and the children went to
                live with him and appellant Stephanie Blount, now his wife, in Nevada in
                2017. In July 2019, a Nevada district court entered a decree of adoption
                declaring Justin and Stephanie the children's legal parents.'       We later


                      1Although    Paula asked the Tribe to oppose the adoption, and it
                initially did so, the Tribe later concluded that it could not "intervene in a
                case filed in another court's jurisdiction," advised Paula to seek other
                counsel to challenge the adoption, and withdrew its motion to intervene in
                the adoption proceedings.
SUPREME COURT
         OF
      NEVADA
                                                       2
to   I947A
                affirmed the district court's order rejecting Paula's separate petition for
                grandparent visitation because the Tribal Court still had jurisdiction over
                such issues. In re Visitation of J.C.B., No. 76831, 2019 WL 4447341, *3
                (Nev., Sept. 16, 2019) (Order of Affirmance).
                             After this court's decision, in December 2019, Paula petitioned
                the Tribal Court for grandparent visitation, asserting that the children
                lived with her for a significant amount of time before moving to Nevada and
                that Justin had not let her see or talk to the children since they moved. The
                Tribal Court sent notice of the hearing and motion to Justin's counsel,
                although the notice named the counsel as the plaintiff rather than Justin.
                Neither Justin nor his counsel responded to the notice or appeared at the
                hearing, and the Tribal Court entered an order granting joint custody to
                Paula and Justin in January 2020.2
                             Paula then sought to register the Tribal Court custody order in
                Nevada and gave notice to Justin as required by statute. Justin's counsel
                accepted service of the notice on April 6, 2020. On April 30, 24 days later,
                Justin filed a challenge to Paula's attempt to register, arguing that
                Stephanie was entitled to, but did not receive, notice of the Tribal Court
                custody hearing; that the Tribal Court lacked jurisdiction to issue the
                custody order under the UCCJEA; and that the Tribal Court had entered a
                superseding custody order granting joint custody to the children's maternal
                grandparents as well. Stephanie, although not named as a party in the
                proceeding or given notice of the request to register, also filed a pro se



                      2The   Tribal Court's order noted the issues with the notice to Justin
                but did not conclude those issues made the notice defective. It is also
                unclear why the Tribal Court awarded Paula joint custody when she
                initially sought visitation.
SUPREME COURT
     OF
   NEVADA
                                                     3
                          opposition in August 2020. After a hearing—relying on In re Visitation of
                          J.C.B., No. 76831, and the UCCJEA—the district court concluded that the
                          Tribal Court had continuing, exclusive jurisdiction over all custody issues
                          regarding Justin's children, despite the intervening adoption proceedings.
                          The court did not address Justin's and Stephanie's challenges to the
                          propriety of the Tribal Court's order, instead stating that "those [purported]
                          defects are not for this court to weigh in on and the father may consider
                          appealing the Court's decision." The court therefore gave "full faith and
                          credit" to the Tribal Court custody order. Justin and Stephanie now appeal.
                                                         DISCUSSION
                                      Below and on appeal, Paula argued that because Justin's and
                          Stephanie's challenges were raised more than 20 days after Justin's counsel
                          accepted service of the notice of the registration request, they were untimely
                          and waived under the UCCJEA. And because the arguments were not
                          timely raised, she asserts that the UCCJEA required the district court to
                          register the Tribal Court custody order as a matter of law. Although we
                          could consider Justin and Stephanie's failure to respond to this argument
                          on appeal as a confession of error, see Ozawa v. Vision Airlines, Inc., 125
                          Nev. 556, 563, 216 P.3d 788, 793 (2009) (treating a party's failure to respond
                          to an argument as a concession that the argument is meritorious), we choose
                          to address the issue on the merits, see Huckabay Props., Inc. v. NC Auto
                          Parts, LLC, 130 Nev. 196, 202, 322 P.3d 429, 433 (2014) (noting the court's
                          "policy preference for merits-based dispositions").
                                      The UCCJEA is codified at NRS Chapter 125A.                  NRS
                          125A.465(1) provides that "[a] child custody determination issued by a court
                          of another state may be registered in this state" by complying with certain



SUPREME COURT
         OF
      NEVADA
                                                                4
100 I 947A    <4tire5“,
                requirements.3 One requirement is that notice of the registration request
                be served on "any parent or person acting as a parent who has been awarded
                custody or visitation in the child custody determination sought to be
                registered." NRS 125A.465(1)(c), see also NRS 125A.465(4) (providing that
                "[t] he person seeking registration of a child custody determination pursuant
                to subsection 1 shall serve notice ... upon each parent or person who has
                been awarded custody or visitation identified pursuant to paragraph (c) of
                subsection 1"). The notice must inform the recipient that a registered order
                is enforceable in Nevada, that the recipient has 20 days to request a hearing
                contesting the validity of the registration, and that the "[fl ailure to contest
                the registration will result in confirmation of the child custody
                determination and preclude further contest of that determination with
                respect to any matter that could have been asserted." NRS 125A.465(5).
                             Echoing the notice requirements, NRS 125A.465(6) explicitly
                provides that "[a] person seeking to contest the validity of a registered order
                must request a hearing within 20 clays after service of the notice." If a party
                does not timely request such a hearing, "the registration is confirmed as a
                matter of law." NRS 125A.465(7). A district court's confirmation of the
                registration "precludes further contest of the order with respect to any
                matter that could have been asserted at the time of registration." NRS
                125A.465(8).



                      3The  UCCJEA applies to tribes. NRS 125A.215(2) ("A court of this
                state shall treat a tribe as if it were a state of the United States for the
                purpose of applying [the relevant statutes]."); NRS 125A.215(3) ("A child
                custody determination made by a tribe under factual circumstances in
                substantial conformity with the jurisdictional standards of the provisions of
                this chapter must be recognized and enforced pursuant to NRS 125A.405 to
                125A.585, inclusive.").
SUPREME COURT
     OF
   NEVADA
                                                       5
                                            Here, neither Justin nor Stephanie filed their challenges to
                               Paula's request to register the Tribal Court custody order by the deadline
                               provided in NRS 125A.465(6), but they still argue on appeal that the Tribal
                               Court custody order should not be registered for a variety of reasons. We
                               thus take this opportunity to discuss the implications of failing to timely
                               challenge a request to register under the UCCJEA. The statute's language
                               is necessarily our starting point. There can be no disagreement that it
                               provides that the failure to challenge a properly noticed request to register
                               a foreign custody order within 20 days results in the order being registered
                               "as a matter of law" and "precludes" challenges that could have been raised
                               within the 20-day window. NRS 125A.465(7), (8). The language is plain
                               and unambiguous, and the statute provides no exception to its application.
                               See Washoe Med. Ctr. v. Second Judicial Dist. Court, 122 Nev. 1298, 1302,
                               148 P.3d 790, 792-93 (2006) (providing that a statute's meaning is plain
                               when it is not susceptible to more than one interpretation).
                                            The only UCCJEA comment to the registration provision shows
                               that the drafters intended for registration of foreign custody orders to be a
                               straightforward process, stating that the rule "authorizes a simple
                               registration procedure that can be used to predetermine the enforceability
                               of a custody determination." UCCJEA § 305 cmt., 9 pt. IA U.L.A. 550 (2019).
                               The comment also cross-references a similar provision for registering
                               foreign support orders under the Uniform Interstate Family Support Act
                               (UIFSA), stating that the UCCJEA registration procedure "parallels" that
                               of the UIFSA.4 Id. Commentary to the UIFSA registration provision relates


                                     4The  UIFSA provides that a challenge to the registration of a foreign
                               child support order must be made "within 20 days after the notice" of the
                               request to register, NRS 130.605(2)(b); see also UIFSA § 605(b)(2), 9 pt. IB
SUPREME COURT

             OF
        NEVADA
                                                                    6
it)   I V-17 A    •,43:1;:r,
                 that the "[t]he rationale for this relatively short period was that the matter
                 had already been litigated, and the obligor had already had the requisite
                 'day in court." UIFSA § 605 cmt., 9 pt. IB U.L.A. 347.
                             The statute's plain language in conjunction with the clear
                 evidence of the drafters' intent requires us to apply the statute as written.
                 See Stockmeier v. Psychological Review Panel, 122 Nev. 534, 539, 135 P.3d
                 807, 810 (2006) ("If [a statute's] language is clear and unambiguous, we do
                 not look beyond its plain meaning, and we give effect to its apparent intent
                 from the words used, unless that meaning was clearly not intended."). And
                 while not many jurisdictions have addressed the 20-day timeline under the
                 UCCJEA, those that have appear to have strictly applied it.5 See, e.g., In re


                 U.L.A. 461 (2019), or it is "confirmed by operation of law," NRS 130.606(2);
                 see also UIFSA § 606(b), 9 pt. IB U.L.A. 462. "[F]ailure to contest the
                 validity or enforcement of the registered order in a timely manner will
                 result in confirmation of the order and enforcement of the order. . and
                 precludes further contest of that order with respect to any matter that could
                 have been asserted." NRS 130.605(2)(c); see also UIFSA § 605(b)(3), 9 pt.
                 IB U.L.A. 346.

                       5While   this court, as well as other jurisdictions, has refused to
                 recognize custody orders where the court entering the order lacked
                 UCCJEA jurisdiction, we note that those cases either did not involve or did
                 not address the relevant 20-day deadline. See, e.g., Friedman v. Eighth
                 Judicial Dist. Court, 127 Nev. 842, 852, 264 P.3d 1161, 1168 (2011) (holding
                 that a court that lacks UCCJEA jurisdiction cannot gain it by consent of the
                 parties, estoppel, or waiver, in a case that did not involve NRS 125A.465
                 registration); Holly C. v. Tohono O'odham Nation, 452 P.3d 725, 743 (Ariz.
                 Ct. App. 2019) (stating that the court only has to enforce and recognize
                 extrajurisdictional custody orders where the entering court had UCCJEA
                 jurisdiction with no mention of Arizona's equivalent of NRS 125A.465);
                 Miller v. Mills, 64 So. 3d 1023, 1026 (Miss. Ct. App. 2011) (refusing to
                 enforce a Louisiana custody order after concluding that Louisiana lacked
                 UCCJEA jurisdiction without discussing the 20-day deadline); Blanchette v.
                 Blanchette, 476 S.W.3d 273, 278-79 (Mo. 2015) (acknowledging that a

SUPREME COURT
        OF

      N EVA DA
                                                       7
t(1   4-A
                      T.C. v. A.C., No. CNO5-03786, 2013 WL 8290632, at *7 (Del. Fam. Ct. Dec.
                      18, 2013) (concluding that the mother's failure to contest the registration of
                      a foreign custody order within 20 days waived later challenges to the order's
                      registration and the order was "valid as a matter of law"); Shue v. McAuley,
                      No. 1649, 2017 WL 4117882, at *4 (Md. Ct. Spec. App. Sept. 15, 2017)
                      (holding that the father waived his challenges to registration of a foreign
                      custody order under Maryland's equivalent to NRS 125A.465 by
                      withdrawing his timely challenge and not reasserting it until approximately
                      a year later); Cook v. Arimitsu, 907 N.W.2d 233, 241 (Minn. Ct. App. 2018)
                      (noting that no objection to the request to register a child custody order was
                      made under Minnesota's equivalent to NRS 125A.465 and, therefore, the
                      court would not grant any relief regarding the registration).
                                   While some jurisdictions have found reasons to avoid applying
                      the similar 20-day deadline under the UIFSA, the circumstances animating
                      those cases are not present here. In one instance, a court concluded that a
                      party could raise his challenge to the registration outside the 20-day
                      window where the notice of the request to register did not include all the
                      required information. Washington v. Thompson, 6 S.W.3d 82, 86-88 (Ark.
                      1999) (but    recognizing that     the    timing provision   was otherwise
                      "mandatory"). Here, Justin and Stephanie do not allege that the notice
                      lacked the information required by the UCCJEA. In another case, a court
                      concluded that the district court had discretion to allow a party to contest
                      registration of a child support order outside the UIFSA's 20-day window
                      under court rules that parallel NRCP 55 (regarding default judgments) and


                      court's lack of jurisdiction under the UCCJEA would render its order void
                      and be grounds to not register the order in another state but not discussing
                      the timeliness of challenges to attempts to register).
SUPREME COURT
          OF
      NEVADA
                                                            8
(4.)j 1947A    440.
                NRCP 60 (addressing relief from judgments and orders).              Largent v.
                Largent, 192 P.3d 130, 134-35 (Wyo. 2008). But Justin and Stephanie did
                not seek relief under those rules before the district court, so those rules are
                not at issue in this appeal. See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49,
                52, 623 P.2d 981, 983 (1981) (holding that we do not consider arguments not
                raised in the district court).   Moreover, it appears that the majority of
                jurisdictions that have considered the UIFSA's 20-day deadline have
                applied it strictly. See, e.g., In re Marriage of Sawyer, 271 Cal. Rptr. 3d 627,
                636 (Ct. App. 2020) (agreeing with the lower court that the amount of
                arrears reflected in a foreign custody order was confirmed by operation of
                law when the father could have, but did not, challenge the registration
                within 25 days, the time provided by California's version of the UIFSA);
                Dep't of Human Res. v. Mitchell, 12 A.3d 179, 188-89 (Md. Ct. Spec. App.
                2011) (holding that the withdrawal of a timely challenge to the registration
                of a foreign support order constituted a failure to timely challenge the
                registration such that the registration was confirmed by operation of the
                law); Tepper v. Hoch, 536 S.E.2d 654, 658 (N.C. Ct. App. 2000) ("Defendant
                did not request a hearing within 20 days and was, therefore, not entitled to
                contest the validity or enforcement of the Order. It follows the Order was
                confirmed by operation of law."); Smith v. Hall, 707 N.W.2d 247, 250-51
                (N.D. 2005) (holding that the father-obligor was precluded from contesting
                the registration of a Tribal Court's child support order because the time to
                do so had expired).




SUPREME COURT
     OF
   NEVADA
                                                       9
                                    Applying the plain language of NRS 125A.465 here requires us
                        to affirm the district court's order.6    Neither Justin nor Stephanie filed a
                        challenge to the request to register within 20 days of its service, and the
                        Tribal Court custody order is therefore confirmed as a matter of law
                        pursuant to NRS 125A.465(7). And confirmation of the registered order
                        prevents us from considering Justin's and Stephanie's appellate arguments,
                        as they "could have been asserted at the time of registration."7         NRS
                        125A.465(8). Indeed, their main arguments on appeal—that the Tribal
                        Court lacked UCCJEA jurisdiction to enter the custody order, that there
                        was a superseding custody order, and that the Tribal Court failed to give
                        proper notice of the custody hearing to Justin and Stephanie—are


                              6We   note that the adoption decree declaring Stephanie and Justin as
                        the children's legal parents does not factor into our decision. That order is
                        not before us in this appeal, and the UCCJEA, which governs this case,
                        explicitly does "not govern adoption proceedings." NRS 125A.205. And
                        while we recognize that NRS 127.160 (discussing rights and duties of
                        adopted children and adoptive parents) and NRS 127.171 (discussing rights
                        to visitation by relatives following a child's adoption) could be read to
                        conflict with NRS 125A.465, the parties have not raised these statutes, and
                        we therefore express no opinion on the issue.

                              7Although   Stephanie appears to argue that she did not receive notice
                        of the request to register, we note that she was not entitled to notice. NRS
                        125A.465(1)(c) and (4), read together, require notice to be given to "any
                        parent or person acting as a parent who has been awarded custody or
                        visitation in the child custody determination sought to be registered."
                        (Emphasis added.) The Tribal Court has never awarded Stephanie custody
                        or visitation, and the UCCJEA therefore did not require Paula to give
                        Stephanie notice of the request to register the Tribal Court's order. See
                        Russell M. Coombs, Child Custody and Visitation by Non-Parents Under the
                        New Uniform and Child Custody Jurisdiction and Enforcement Act: A
                        Rerun of Seize and Run, 16 J. Am. Acad. Matrim. Law. 1, 76-77 (1999)
                        (discussing the registration of foreign custody orders under the UCCJEA
                        and the parties who are entitled to notice of requests to register).
SUPREME COURT
         OF
     NEVADA
                                                                 10
(1.) 1947A    01161Pw
                   arguments that could have been brought within the 20-day window. See
                   NRS 125A.465(6) (providing three grounds to challenge the registration of
                   a foreign custody order: lack of jurisdiction by the issuing court;
                   modification of the order sought to be registered; and lack of proper notice
                   of the custody hearing in the issuing state to the person challenging
                   registration).
                                                      CONCLUSION
                                NRS 125A.465's language is plain and unambiguous, and we
                   must therefore apply its 20-day deadline to preclude untimely challenges to
                   the registration of a foreign custody order, such as Justin's and Stephanie's
                   challenges to the Tribal Court custody order at issue here. Thus, we affirm
                   the district court's order registering the Tribal Court custody order, albeit
                   for different reasons than those on which the district court relied. See
                   Rosenstein v. Steele, 103 Nev. 571, 575, 747 P.2d 230, 233 (1987) ("[T]his
                   court will affirm the order of the district court if it reached the correct result,
                   albeit for different reasons.").



                                                                         Al e'l sC440             , J.
                                                                   Stiglich


                   We concur:


                                                  , J.
                   Hardesty




                   Herndon


SUPREME COURT
      OF
    NEVADA
                                                           11
10) I947A 44Z32,